DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12 of U.S. Patent No. 10,714,352. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘352 recites each step enumerated by claim 1 of the instant application.
Claim Objections
Claim 3 is objected to for grammatical reasons. This claim reads: “…the first coating liquid is coated to [sic] concave portions…” The examiner does not believe “to” is the appropriate preposition in this case. As an alternative, coated within would be apt. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara, US 6,767,839, in view of Terada et al., US 2008/0008835.
Claims 1-3: Hagiwara discloses a method for treating a substrate, comprising (1, 15-35):
A first coating process of forming a first coating layer (SOG) by supplying a first coating liquid onto a patterned substrate (Fig. 1c);
An etching process of removing the first coating layer such that the pattern’s upper surface is exposed (Fig. 1d);
A second coating process of forming a second coating layer (SOG) by supplying a second coating liquid onto the substrate (Fig. 1e).
Hagiwara, though, is silent regarding the features of first and second chambers. In supplementation, Terada elaborates an analogous method of applying an SOG film (T) to a patterned substrate, using a solvent to induce an etch back, and then applying a second SOG film (Figs. 2A-C; [0053-0057]). Critically, the first coating step is accomplished in a first chamber (100A), and the second coating step is accomplished in a second chamber (100B), whereby the etching step is performed in the latter [0090-0094]. It would have been obvious to execute Hagiwara’s recipe within a cluster tool of the type shown by Figure 12A of Terada in order to increase throughput and efficiency. 
Claim 4: As shown by Figure 1e of Hagiwara, the second SOG layer is level across its lower surface.
Claim 5: Terada interposes a heat treatment between the first coating step and the etch back [0053-54].
Claim 6: As delineated by Figure 12A, Terada arrays the first and second chambers laterally rather than stacking them. One of ordinary skill, however, would understand both alternatives as being equivalent for the purpose of sequentially applying a film on a substrate, whereby the selection of either would be obvious over the other.
Further, vis-à-vis method claims, the recited structural limitations must affect the method in a manipulative sense, and not amount to mere claiming of a use of a particular structure (Ex parte Pfeiffer, 1962 C.D. 408 (1961)).
Claim 7: Hagiwara applies a spin-on hard mask liquid (2, 40-49).
Claim 8: The examiner understands Terada’s solvent to render obvious the claimed feature of a “thinner” given their adjacency in terms of purpose and function.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Allman et al., US 5,312,512. As delineated by the sequence of Figures 1, 4B, 5B, and 6B, Allman coats a liquid SOG layer (28) over a patterned substrate, performs an etch back, and then applies a second coating layer (38) (3, 7-65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716